Citation Nr: 0936399	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-17 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hemorrhoids.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1979 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

At the hearing in August 2008, the Veteran submitted 
additional evidence in support of his claim and waived the 
right to have the evidence initially considered by the RO.  
38 C.F.R. § 20.1304(c).

In November 2008, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDING OF FACT

Hemorrhoids were not affirmatively shown to have had onset 
contemporaneously with service; and hemorrhoids, which was 
first diagnosed after service, are unrelated to an injury, 
disease, or event of service origin.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in January 2007.  The notice included the type of evidence 
needed to substantiate the claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for the content and the timing of the VCAA notice, the 
document complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-
adjudication VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of 
the claim).  And further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, and private medical records.  
The Veteran was afforded a VA examination in December 2008.  

In October 2007 by letter, the RO notified the Veteran of the 
unavailability of the service treatment records, except the 
dental records.  The letter detailed all efforts by RO to 
obtain the service treatment records for active duty and for 
reserve service.  The letter also advised the Veteran that he 
could provide copies of the service treatment records as well 
as alternative documents that might serve as substitutes of 
the service treatment records.  It was noted that all efforts 
to obtain the records had been exhausted and further attempts 
to obtain the records would be futile.  38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159 (e).

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Where the Veteran's service treatment records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Factual Background

The Veteran's service treatment records are unavailable. 

After service, the Veteran filed his original and current 
claim of service connection for hemorrhoids in December 2006.  
He indicated that he was married in 2005.

VA records show that in February 2007 the Veteran gave a 
history of prolapsed hemorrhoids.  In March 2007, a 
colonoscopy revealed grade I internal hemorrhoids.  In 
February and in March 2008, the Veteran was seen for 
hemorrhoids.  In March 2008, the assessment was grade III 
hemorrhoids. 

In statements in December 2007, in January 2008, and in June 
2008, the Veteran stated that he had no records; that during 
service aboard ship a doctor told him to push the "little 
knot" back in; and he attributed hemorrhoids to standing, 
running, and training in service. 

In a statement in August 2008, K.C. stated that the Veteran 
went to sick call aboard ship for hemorrhoids. 

In August 2008, the Veteran testified that once during basic 
training and again while serving aboard the USS Independence 
he was seen for hemorrhoids, which he described as a "knot" 
that he was told to push back in, and on one occasion he was 
placed on light duty.  He also testified that he continued to 
be bothered by hemorrhoids after service and that the 
condition has worsened over time and that he first sought 
treatment for hemorrhoids by VA in 2003 and since then.  


The Veteran stated that he did not seek private medical care 
and there was no other documentation of hemorrhoids between 
1982 and 2003, except for the statement of K.C., who was in 
boot camp with him, but they kept in touched thereafter.  He 
stated that his wife and family also knew of his hemorrhoids.  

In November 2008, the Board remanded the claim to afford the 
Veteran a VA examination by a physician to determine whether 
it was at least as likely as not that the current 
hemorrhoids, first documented in March 2007, were related to 
service.

On VA examination in December 2008, the Veteran gave a 
history of persistent bleeding hemorrhoids.  After a review 
of the Veteran's file, the VA examiner reported that 
hemorrhoids could be caused by many mechanisms including 
diet, long term straining and lifting, or anything that 
increases intra-abdominal pressure.  The VA examiner 
expressed the opinion that since there was no documentation 
of hemorrhoids for 25 years it was less likely than not that 
the Veteran's present condition of hemorrhoids can be related 
to any incident during the Veteran's service.

In a statement in January 2009, the Veteran stated that the 
VA examiner in December 2008 stated that there was a "50-
50" chance that the hemorrhoids started in service, went a 
way for a while, and now are full blown with bleeding.

Analysis

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility, 
that is, the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).



Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159. 

The Veteran asserts that his current hemorrhoids were 
incurred in service. 

Hemorrhoids is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the diagnosis or presence of the disease therefore is 
medical in nature, that is, not capable of lay observation.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the Veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation). 

Also, under certain circumstances, a layperson is competent 
to identify (1) a simple medical condition; or (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) the lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting, in a footnote, that sometimes a layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer).



Although the Veteran is competent to describe symptoms of 
hemorrhoids, which he can perceive, the diagnosis of 
hemorrhoids requires the application of medical expertise to 
the facts presented, which include the Veteran's history and 
symptomatology and diagnostic testing.  For this reason, the 
Board determines that hemorrhoids is not a simple medical 
condition, such as broken leg, that a lay person is competent 
to identify, and the Veteran's statements and testimony are 
not competent evidence to the extent that he asserts 
hemorrhoid was present in service. 

And although the Veteran is competent to report the post-
service, current diagnosis of hemorrhoids in 2007, this alone 
does not tend to prove that hemorrhoids were present in 
service.  As for the diagnosis of hemorrhoids in 2007 by a 
medical professional, the physician did not refer to the 
Veteran's symptoms in service and did not relate the 
diagnosis to service. 

Although the service treatment records are unavailable, there 
is no evidence contemporaneous with service from any other 
source to affirmatively show that hemorrhoids were present 
coincident with service, and the Veteran's statements and 
testimony as a lay person is not to competent evidence to 
factually establish that hemorrhoids were present in service, 
and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. 
§ 3.303(a) is not established.

Even without service treatment records, service connection 
may still be established by continuity of symptomatology 
after service under 38 C.F.R. § 3.303(b) or by the diagnosis 
of the disability after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service under 38 C.F.R. § 3.303(d).

As for continuity, the Veteran is competent to describe 
symptoms of hemorrhoids, which he described as a "knot" and 
events that occurred while he was in service.  In other 
words, the Veteran can attest to factual matters of which he 
has first-hand knowledge, such as experiencing a "knot" in 
service, reporting to sick bay, and being on light duty, and 
continuity of symptomatology after service, which he avers. 

After service, hemorrhoids were first documented in February 
2007, although the Veteran testified that he thought he first 
went to VA in 2003.  In either event, the absence of symptoms 
of hemorrhoids from 1982 to 2003 or to 2007, a period of over 
20 years, interrupts continuity of symptomatology. 38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  The absence of symptoms of hemorrhoids 
constitutes negative evidence and opposes the claim.  Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (Negative 
evidence is to be considered.); see also Dulin v. Mansfield, 
250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007) 
(The majority in Forshey interpreted negative evidence to 
mean that "which tends to disprove the existence of an 
alleged fact.  The absence of evidence in support of an 
alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact). 

Here, the evidence of continuity of symptomatology is less 
probative, that is, the evidence is of lesser value to prove 
the existence of continuity than the negative evidence as no 
symptoms were noted for over 20 years after service.  And 
when the Veteran was seen by VA in 2007, while there was a 
history of hemorrhoids, hemorrhoids were not traced by 
history or by the Veteran's complaints to service.  See 
generally Fed.R.Evid. 803 (medical diagnosis or treatment 
exception to the hearsay rule); see also United States v. 
Narciso, 466 F.Supp. 252 (D.C. Mich.1977) (stating that the 
rationale of the "medical diagnosis or treatment exception" 
to the hearsay rule is that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  



Although the Federal Rules of Evidence do not apply to 
veterans jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997); Nieves-Rodriguez, 22 Vet. App. 295 (2008) 
(Federal Rules of Evidence for evaluating expert medical 
opinion before U.S. district courts are important, guiding 
factors to be used by VA adjudicators in evaluating the 
probative value of a medical opinion.). 

In balancing the lay evidence of the Veteran's statements and 
testimony against the absence of medical evidence of 
continuity of symptomatology, the Board finds that the 
evidence against continuity outweighs the Veteran's 
statements and testimony of continuity.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of 
medical documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).

For this reason, service connection for hemorrhoids based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established.  

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), on the question of 
whether there is an association or link between the post-
service hemorrhoids and the symptoms the Veteran described in 
service, the only evidence that relates the current 
hemorrhoids to service is the Veteran's own statements and 
testimony.  The evidence against the claim consists of the 
opinion of a VA physician, who examined the Veteran.  

The probative value or evidentiary weight to be attached to a 
lay or medical opinion is within the Board's province as 
finder of fact.  

Where as here, the determinative question involves medical 
causation, that is, medical evidence of an association or 
link between the current hemorrhoids and an in-service 
disease or injury, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.

And there is no competent, favorable medical evidence that 
the current hemorrhoids are due to an in-service disease or 
injury.  

As for the Veteran's statements and testimony, no factual 
foundation has been established to show that the Veteran is 
qualified through education, training, or experience to offer 
a medical opinion.  For this reason, to the extent the 
Veteran's lay opinion is offered to prove medical causation, 
the statements and testimony are not competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To the extent the Veteran's statements and testimony are 
offered as a lay opinion, the opinion is a reasonable 
inference based on the Veteran's perception of his case, and 
the opinion does have some probative value on the question of 
whether the current hemorrhoids, first diagnosed after 
service, are related to an in-service disease or injury. 

As stated previously, the evidence against the claim consists 
of the opinion of a VA physician, who examined the Veteran.  
The VA physician is competent to offer a medical opinion by 
virtually of his medical education and training.  The VA 
physician expressed the opinion that it was less likely than 
not that the Veteran's present condition of hemorrhoids were 
related to any incident during service since there was no 
documentation of hemorrhoids for 25 years. 

In balancing the Veteran's lay opinion against the medical 
opinion of the VA physician, the Board finds that the lay 
opinion is less probative, that is, the evidence is of lesser 
value to prove causation, which requires medical knowledge, 
which the Veteran does not have, than the medical opinion of 
VA physician, who does have the medical knowledge, which 
opposes the claim, and the medical opinion outweighs the 
Veteran's lay opinion.  




As for the statement of K.C. that the Veteran went to sick 
call aboard ship for hemorrhoids, lay testimony is not 
competent to prove that the Veteran had or was diagnosed with 
a particular illness.  See Layno v. Brown, 6 Vet. App. 465, 
470-71 (1994) (Lay witness competency is not unlimited, and 
the fact that a lay witness may personally know the veteran 
and may have had the opportunity to observe him does not 
render the witness' testimony universally competent in 
proceeding to determine service connection; lay testimony is 
competent in proceeding to establish service connection only 
when it regards symptoms of the veteran's illness and lay 
testimony is not competent to prove the veteran had or was 
diagnosed with a particular illness.). For this reason, the 
statement is not competent evidence to substantiate the 
claim. 

To the extent the Veteran relies on what the VA examiner in 
December 2008 may have told him, namely, that there was a 
"50-50" chance that the hemorrhoids started in service, 
what a physician purportedly said is medical hearsay evidence 
and is too attenuated and inherently unreliable to constitute 
competent medical evidence. See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) (medical hearsay evidence does not meet 
the threshold of plausibility).

For the reasons articulated, the preponderance of the 
evidence is against the claim and the benefit-of-the- doubt 
standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for hemorrhoids is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


